Sears, Justice.
The appellant, Warren Phillips, was convicted in Fulton County Superior Court of the murder of James Willoughby.1 He was sentenced to life imprisonment. We affirm.
The evidence revealed that four witnesses at the McDaniel-Glenn housing project in Atlanta either saw Phillips shoot James Willoughby or heard the shots and saw Phillips with a gun. Nine-year-old Katrina Lindsey saw Phillips shoot Willoughby after she heard them arguing about money. Frederick Houston also saw Phillips shoot Willoughby. Ameco Butler saw Phillips start shooting at Willoughby. Butler then jumped behind a car and, when the shooting was over, saw Willoughby lying on the ground. Debra Patrick heard shots, saw Willoughby falling, and saw Phillips waving a gun. Kimberly Stillwell, Phillips’s girl friend, testified that before Willoughby was shot, Phillips and Willoughby had a dispute over Willoughby’s failure to pay Phillips some money.
1. In his first enumeration of error, Phillips contends the trial *835court erred in denying his motion for a directed verdict of acquittal. When considered in the light most favorable to the verdict, we find that the evidence was sufficient to permit a rational trier of fact to find beyond a reasonable doubt that Phillips is guilty of the crime charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided January 17, 1995.
Patrick G. Longhi, for appellant.
Lewis R. Slaton, District Attorney, Carla E. Young, Vivian D. Hoard, Assistant District Attorneys, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Marla-Deen Brooks, Assistant Attorney General, for appellee.
2. We find no merit to Phillips’s second enumeration of error, in which he contends the trial court erred by denying his two motions for mistrial.2 See Wright v. State, 253 Ga. 1, 4 (3) (316 SE2d 445) (1984).

Judgment affirmed.


All the Justices concur.


 The crime was committed on December 23, 1992. Phillips was indicted on February 12, 1993. Following a jury trial, Phillips was convicted and sentenced on November 19, 1993. He filed a notice of appeal on November 23, 1993. The court reporter certified the transcript on February 1, 1994. The case was docketed in this Court on June 30, 1994, and was submitted for decision without oral argument on August 22, 1994.


 The two motions for mistrial were based on the allegations that a state’s witness committed perjury and that the prosecutor asked prejudicial leading questions.